Filed 6/15/22 P. v. Fowler CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079972

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD166210)

 CHARLES BENJAMIN FOWLER,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Michael T. Smyth, Judge. Affirmed.
         Aaron J. Schechter, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2003, Charles Benjamin Fowler was convicted of 10 counts of second

degree robbery (Pen. Code,1 § 211) and one count of attempted second degree
robbery (§§ 664 & 211). He was sentenced under the three strikes law to
consecutive 25 years to life on counts 1-10 and 12, plus five years for a prior


1        All further statutory references are to the Penal Code.
serious felony conviction (§ 667, subd. (a)(1)) for an aggregate term of 280
years in prison.
      In 2021, Fowler filed a petition to reduce the conviction to
misdemeanors and be resentenced pursuant to section 1170.18. The court
denied the petition, finding none of the robbery or attempted robbery counts
was eligible for resentencing under section 1170.18.
      Fowler filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Fowler the opportunity to

file his own brief on appeal, but he has not responded.2
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders) counsel
has identified possible issues that were considered in evaluating the potential
merits of this appeal:
      1. Did the trial court err in denying Fowler’s petition for resentencing
pursuant to section 1170.18?
      2. Did the trial court err in finding that none of the counts were
eligible for resentencing under section 1170.18?
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Fowler on this appeal.


2    The facts of the offenses are not relevant to the questions on this
appeal. We will omit a statement of facts.
                                       2
                               DISPOSITION
      The order denying Fowler’s petition for resentencing under section
1170.18 is affirmed.



                                                    HUFFMAN, Acting P. J.

WE CONCUR:




AARON, J.




BUCHANAN, J.




                                      3